                         United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Michael Harmon McLemore
                                                              Civil Action No. 18cv1946-MMA(RBB)

                                               Plaintiff,
                                        V.
Father Joe's Village, St. Vincent De Paul                      JUDGMENT IN A CIVIL CASE
Village; City of San Diego


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
On August 23, 2018, the Court granted Plaintiff Michael Harmon McLemore (“Plaintiff”), proceeding
pro se, leave to proceed in this action in forma pauperis (“IFP”), but sua sponte dismissed the action
without prejudice for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2). On September 24,
2018, Plaintiff filed a First Amended Complaint (“FAC”) that attempted to assert claims against
Defendants Father Joe’s Village and the City of San Diego. Doc. No. 6 (“FAC”). On September 25,
2018, the Court again sua sponte dismissed the action without prejudice pursuant to 28 U.S.C. §
1915(e)(2) for failure to state a claim. The Court gave Plaintiff until October 29, 2018 to file a Second
Amended Complaint (“SAC”), and cautioned Plaintiff that “failure to file an SAC on or before the
deadline or failure to cure the deficiencies described in this Order may result in this case being
dismissed with prejudice.” As of November 29, 2018, Plaintiff has not filed an SAC. Accordingly, the
Court orders that this action remain dismissed without prejudice.




Date:         11/29/18                                           CLERK OF COURT
                                                                 JOHN MORRILL, Clerk of Court
                                                                 By: s/ R. Chapman
                                                                                    R. Chapman, Deputy
